Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Amendments
The reply submitted on April 8, 2022 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance.
With regard to the rejection of claim 18 under 35 USC 112(d), the rejection is withdrawn in view of the claim amendment to require that R2 is R7-substituted cyclopropyl in claim 18, such that the dependent claim no longer falls outside the scope of claim 1.
With regard to the rejection of claims 1, 6, 18, 25 and 46 under 35 USC 102(a)(1), the rejection is withdrawn in view of the amendment to limit the claimed R2 group to R7-substituted cyclopropyl or cyclobutyl.  The corresponding group in the prior art compound does not have a substituent falling within the claimed definition of R7.
With regard to the rejection of claims 1, 4, 6, 16-18, 25, 33, 35, 39 and 46 for double patenting over the claims of 16/494,052, the rejection is withdrawn in view of the claim amendment and corresponding amendment in the ‘052 application such that there is no longer overlap between the claims.  The claims of the ‘052 application do not allow for the R7 substituent as required by the instantly claimed compound.  Accordingly, the rejection is withdrawn.
In view of the withdrawal of the rejections, the scope of the search and examination was again expanded in accordance with MPEP 803.02, ultimately resulting in a search of the full scope of the claimed compounds.  Thus, the requirement for an election of species as set forth in the requirement dated August 16, 2021 is no longer in effect, and claims 2, 14, 19, 21, 27, 30 and 32 (previously withdrawn from consideration as not being drawn to the elected species) are rejoined.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 47-48, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-II as set forth in the Office action mailed on August 16, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE



















The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The novelty lies in the particular substituents required on the central bicyclic ring system.  The closest prior art is the compound of CAS RN 1772577-05-5, for example, as applied in the previous action.  The prior art teaches a structurally similar compound.  However, the prior art compound differs structurally from those of the instant claims in the cyclopropyl substituent, which may not be 
    PNG
    media_image1.png
    92
    99
    media_image1.png
    Greyscale
 as required by the art. Since the prior art does not teach the required structural features of the claimed invention nor provide sufficient motivation to make the changes necessary to arrive at the claimed invention, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Claims 1, 2, 4, 6, 14, 16-19, 21, 25, 27, 30, 32, 33, 35, 39, 46-48 and 57 (renumbered 1-21) are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia L Otton/
Primary Examiner, Art Unit 1699